Citation Nr: 0512366	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
medial/ulnar neuropathy of the left hand, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural history

The veteran served on active duty from August 1960 to June 
1963.

In July 1996, the RO received the veteran's claim of 
entitlement to service connection for nerve damage to the 
left hand.  The January 1997 rating decision granted service 
connection for distal ulnar neuropathy of the left little 
finger and assigned a 10 percent disability rating.  The 
veteran disagreed with the assigned rating and initiated this 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in April 
1997.  

In a February 1998 supplemental statement of the case (SSOC), 
the RO recharacterized the veteran's disability to ulnar 
neuropathy of the left hand and increased the assigned 
disability rating to 20 percent.  The veteran has continued 
to express dissatisfaction with the assigned rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].  The RO again recharacterized 
the veteran's disability to median and ulnar neuropathy of 
the left hand in a September 1998 SSOC.  The assigned 
20 percent rating was continued.

The Board denied the veteran's increased rating claim in an 
August 2000 decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a Joint Motion for 
Remand, a May 2001 Order of the Court vacated the Board's 
August 2000 decision.  The Joint Motion requested that the 
veteran's claim be remanded because the Board had not 
presented sufficient reasons and bases to support its 
conclusion that a rating in excess of 20 percent was not 
warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  More specifically, the Joint Motion 
noted that none of the medical evidence of record addressed 
the veteran's main complaint, namely that repeated use of the 
left hand over time resulted in marked pain and functional 
loss.  The Joint Motion also argued that medical evidence 
addressing the effect of pain, functional loss, and weakness 
in the abductor pollicis brevis muscle (especially after 
prolonged use) on the veteran's ordinary daily activities and 
his ability to work should be obtained.

In response to the May 2001 Court Order, the Board requested 
that additional evidence be obtained under the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified 
at 38 C.F.R. § 19.9(a)(2) (2002)].  Before this additional 
development could take place, however, the regulation which 
granted the Board the authority to engage in initial 
development of the evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case in August 
2003 to allow the RO to obtain the evidence initially sought 
by the Board.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]  The August 2003 Board 
remand specifically requested that an additional VA 
examination be conducted which specifically addressed 
functional loss on prolonged use of the left hand.  The 
extent of any weakness in the abductor pollicis brevis muscle 
was also to be addressed in the examination report.  The 
specifics of the RO's response to the August 2003 Board 
remand will be discussed in greater detail below.  

Issues not on appeal

The January 1997 rating decision also denied the veteran's 
request to reopen his previously denied service connection 
claim for carpel tunnel syndrome of the left hand on the 
grounds that new and material evidence had not been 
submitted.  Additionally, a May 2000 rating decision denied 
the veteran's claim of entitlement to a total disability 
rating based upon individual employability (TDIU).  To the 
Board's knowledge, the veteran has not disagreed with these 
decisions and the issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased rating for his service 
connected median and ulnar neuropathy of the left hand, which 
is currently evaluated as 20 percent disabling.  

Reasons for remand

Medical opinion

The veteran's main contention is that pain and weakness in 
the left hand after prolonged use results in extensive 
functional loss, which significantly impacts his ability to 
work and perform the basic activities of daily living.  
Taking into consideration the veteran's argument, the Joint 
Motion specifically found that the medical evidence of record 
did not substantially address the issue of functional loss of 
the left hand after prolonged use.  As noted in the 
Introduction, in response to the Joint motion, the Board 
remanded the case in August 2003 to obtain an additional VA 
examination addressing the concerns raised in the Joint 
Motion.  The Board specifically requested that the examiner 
comment on whether "prolonged use of the left hand" 
significantly "limits functional ability."  The Board also 
requested that the examiner comment on "whether there is any 
weakness of the left abductor pollicis brevis muscle and its 
extent."

Pursuant to the Board's August 2003 remand, an additional VA 
examination was conducted in December 2003 with an addendum 
opinion in April 2004.  Although the examiner noted no flare-
ups resulting in functional loss, the examiner made no 
findings regarding functional loss after prolonged use of the 
left hand.  He also apparently conducted no diagnostic 
testing analyzing the possible effect of repeated use on the 
level of pain, weakened movement, excess fatigability or 
incoordination experienced.  Furthermore, the examiner failed 
to comment on the possible existence of weakness of the left 
abductor pollicis brevis muscle and its extent as directed by 
the Board.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions and the 
requirements of the Joint Motion, the case must be remanded 
so that a VA medical examination addressing the DeLuca 
factors (including the effect of prolonged use of the left 
hand on functional loss and the possible existence of 
weakness of the left abductor pollicis brevis muscle and its 
extent) can be obtained.

Pelegrini concerns

A review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of his claim in January 1997.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also VAOPGCPREC 7-
2004.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility, since the 
VCAA was not enacted until November 2000; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  Although the 
veteran was eventually provided a VCAA notice letter in 
November 2004, the Board notes that the RO failed to 
readjudicate the claim following this action.  Thus, the 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have not been rectified by the subsequent 
readjudication of the claims.  Remand of the case for 
readjudication of the claim is therefore in order. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with expertise 
in neurology to determine the nature and 
present severity of the service-connected 
median/ulnar neuropathy of the left hand.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  If the 
examining physician determines that 
certain symptomatology is attributable to 
causes other than the service-connected 
disability (such as carpel tunnel 
syndrome), this should be made clear in 
the examination report.  Any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted.  The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
upon prolonged use of the left hand.  The 
examiner should specifically conduct any 
testing necessary to properly evaluate 
the effect of repeated use of the left 
hand on its functional ability.  The 
examiner should also note the effect of 
prolonged use of the veteran's left hand 
on his ability to procure and maintain 
employment and perform the activities of 
daily living.  The examiner should also 
specifically comment on whether there is 
any weakness of the left abductor 
pollicis brevis and its extent.  The 
complete rationale for all opinions 
expressed should be included in the 
examination report, and the report should 
be associated with the veteran's claims 
folder.

2. Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




